Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because:
Step 1: claim 1 recites a method for performing a series of steps, and therefore is a process, which is a statutory category of invention.
Step 2A, Prong One: claim 1 recites an abstract idea of mental processes. In the claim, the steps of: “storing a plurality of textual conversations, wherein each textual conversation of the plurality of textual conversations corresponds to a plurality of textual messages shared between a plurality of agents and a plurality of customers”; “retrieving a first set of textual conversations of a first time-period from the stored plurality of textual conversations, wherein the first set of textual conversations correspond to a first agent of the plurality of agents”; “determining a first set of features of each textual message in the retrieved first set of textual conversations of the first-time period”, “determining a first creativity score for the first agent based on the determined first set of features of the first set of textual conversations; and”; ”generating behavioral information, related to the first agent, based on the determined first creativity score” are 
Step 2A, Prong Two: The abstract idea, as claimed, is not integrated into a practical application. The claim as a whole does not integrate the abstract idea into a practical application. See MPEP 2106.04(d).
Step 2B: As explained in step 2A Prong Two above do not reflect an improvement to a technology or technical field, or include the use of a particular machine or particular transformation and do not amount to significantly more than the abstract idea. See MPEP 2106.05.
	Claim 15 which is a statutory category of invention. Claim 15 recites the additional elements of “one or more non-transitory computer readable media”, “instructions”. The “computer readable media”, “instructions” are recited at a high level of generality such that they amount to no more than mere instructions to implement the abstract idea on a conventional computer. The claim does not point to a specific improvement in computers in their communication role or provides a specific improvement in the way computers operate. The claim as a whole, looking at the 
Step 2B: As explained in Step 2A Prong Two above, claim 15 recites the additional elements of “one or more non-transitory computer readable media”, “instructions”. These limitations are merely including instructions to implement the abstract idea on a computer or using a computer as a tool to perform the abstract idea. Generic computer components that amount to mere instructions to implement the abstract idea on a computer cannot provide an inventive concept. Moreover, the additional elements do not reflect an improvement to a technology or technical field, or include the use of a particular machine or particular transformation. The additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the abstract idea. See MPEP 2106.05.
Step 1: Claim 19 recites an electronic device comprising components for performing a plurality of functions, and therefore is a machine, which is a statutory category of invention.
Step 2A, Prong One: Claim 19 recites an abstract idea of mental processes. Similar to claim1, claim 19 are recited at a high level of generality such that it could be practically performed in the human mind.  The limitations, interpreted under their broadest reasonable interpretation and in consistent with the specification, cover performance of the limitations in the mind but for generic computer components.  Other than reciting “an electronic device”, “a memory” and “a processor” operated to perform the recited 
Step 2A, Prong Two: The abstract idea, as claimed, is not integrated into a practical application.  Claim 19 recites the additional elements of “an electronic device”, “a memory” and “a processor”.  The “an electronic device”, “a memory” and “a processor” are recited at a high level of generality such that they amount to no more than mere instructions to implement the abstract idea on a conventional computer. The claim does not point to a specific improvement in computers in their communication role or provides a specific improvement in the way computers operate. The claim as a whole, looking at the additional elements individually and in combination, does not integrate the abstract idea into a practical application. See MPEP 2106.04(d).
Step 2B: As explained in Step 2A Prong Two above, claim 19 recites the additional elements of “an electronic device”, “a memory” and “a processor”. These limitations are merely including instructions to implement the abstract idea on a computer or using a computer as a tool to perform the abstract idea. Generic computer components that amount to mere instructions to implement the abstract idea on a computer cannot provide an inventive concept. Moreover, the additional elements do not reflect an improvement to a technology or technical field, or include the use of a particular machine or particular transformation. The additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the abstract idea. See MPEP 2106.05.
 	Dependent claims 2-14, 16-18, and 20 inherit the same defects.
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 14-15, 18, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (2021/0182868) in view of Morris et al. (US Patent 11,005,994).
As to claim 1, Zhang teaches a method comprising: storing a plurality of textual conversations wherein each textual conversation of the plurality of textual conversations corresponds to a plurality of textual messages shared between a plurality of agents and a plurality of customers ([0018] – messages between customers and customer support agents, [0076] – messages and associated information stored in a communications data store or other appropriate data store); retrieving a first of textual conversations of a first time period from the stored plurality of textual conversations wherein the first set of textural conversations correspond to a first agent of the plurality of agents ([0078] – 
Morris teaches for each event in a plurality of events identify the particular interaction within the plurality of interactions between customers and agents that the particular event occurred within and associating the particular event with the particular interaction (Fig. 3) and determining the behavior score waveform based on one or more sentiment scores (col. 12, line 66 through col. 13, line 7).

As to claims 14, 18, and 20, Zhang teaches the method according to claim 1, the one or more computer readable storage media according claim 15, the electronic device according to claim 19, wherein the plurality of textual messages of the plurality of textual conversations include at least one of chat messages, short messaging service (SMS) messages, or electronic mails (e-mail) ([0053] – text-based messages include text messages, emails, chat messages, letters, signs).
Claims 15 and 19 rejected for the same reasons discussed above with respect to claim 1. Furthermore, Zhang teaches one or more non-transitory computer readable storage media; a processor coupled to the memory (claims 10, 17).

4.	Claims 2-3, 16 rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Morris in view of Lev-Tov et al. (2017/0300499).
As to claims 2 and 16, Zhang teaches detecting anomalous events from customer support textual conversations ([0021]); determining a score for the selected time period associated with an anomalous events from customer support messages or textual conversations between customers and customer support agents (abstract, [0018, 0021]). Zhang and Morris do not explicitly discuss the method according to claim 1 and the one or more computer readable storage media according to claim 15, wherein 
Lev-Tov teaches each word is weighted by its saliency, giving more weight to words that are more significant (e.g., “help”) and giving less weight to unimportant words (e.g., “the”, “and”, “I”) ([0089]).
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Lev-Tov into the teachings of Zhang and Morris for the purpose of computing similarities between questions and topics used and comparing collections of words used.
As to claim 3, Lev-Tov teaches the method according to claim 2, further comprising analyze interactions for sentiment information ([0101]); and giving more weight to words that are more significant (e.g., “help”) giving less weight to unimportant words (e.g., “the”, “and”, “I”) ([0089]); interactions between contact center agents and customers conducted by voice, telephone calls, video, text chat and emails or through other media ([0002]).

5.	Claims 4, 17 rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Morris in view of Jayaraman (2020/0349199).
As to claims 4 and 17, Zhang and Morris do not explicitly discuss the method according to claim 1 and the one or more computer readable storage media according to claim 15, wherein the determined first set of features correspond to a vector 
Jayaraman teaches determining vector representations for online chat; word vector representations of the text strings contained within the predefined virtual agent conversation ([0273-0274]).
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of into the teachings of Zhang and Morris for the purpose of developing a virtual agent conversation flow for online chat that contained within the cluster.
Allowable Subject Matter
6.	Claims 5, 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 6-7 objected because they depend on objected claim 5. Claims 9-13 objected because they depend on objected claim 8.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH H NGUYEN whose telephone number is (571)272-7489. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUYNH H NGUYEN/Primary Examiner, Art Unit 2652